DETAILED ACTION
This action is in response to the original filing on 03/23/2021.  Claims 1-23 are pending and have been considered below.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 10, 13, 14, and 22 are objected to because of the following informalities:  
Claims 13 and 14 are objected to as improper independent claims.  Claims 13 and 14 should be re-written in proper independent claim format.
Claims 10 and 22 recite ‘the input to the proximity sensing zone’; however, they should recite - - the input above the proximity sensing zone - -.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-23 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 1, claim 1 recites “the at least one type of input sensor so as to receive sensor data therefrom; the motion sensor so as to receive motion sensor data therefrom”.  It is unclear as to which specific limitations “therefrom” is intended to refer.  For the purpose of examination, these limitations are interpreted as:
the at least one type of input sensor so as to receive sensor data; the motion sensor so as to receive motion sensor data 

Regarding claims 2-23, claims 2-23 are also rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for depending on an indefinite parent claim.

Regarding claims 12 and 23, claims 12 and 23 recite “determine whether an input into the physical sensing surface is a true input, and if so, then implement an operation consistent with the true input” and “determine whether an input into the physical sensing surface is a false input, and if so, then omitting an operation of the false input”.  It is unclear as to which specific determination “if so” refers.  For the purposes of examination, these limitations are interpreted as:
determine whether an input into the physical sensing surface is a true input, and in response to determining whether an input into the physical sensing surface is a true input, then implement an operation consistent with the true input; and/or determine whether an input into the physical sensing surface is a false input, and in response to determining whether an input into the physical sensing surface is a false input, then omitting an operation of the false input

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-11 and 13-22 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Hauenstein et al. (US 10318034 B1, published 06/11/2019), hereinafter Hauenstein.

	Regarding claim 1, Hauenstein teaches the claim comprising:
A multi-modal touchpad comprising: a display having a physical sensing surface and configured as a touchscreen; at least one type of input sensor operably coupled with the physical sensing surface (Hauenstein Figs. 1-24; col. 14 [line 55] – col. 15 [line 3], touch-sensitive display system 112 and display controller 156 optionally detect contact and any movement or breaking thereof using any of a plurality of touch sensing technologies now known or later developed, including but not limited to capacitive, resistive, infrared, and surface acoustic wave technologies, as well as other proximity sensor arrays or other elements for determining one or more points of contact with touch-sensitive display system 112; col. 11 [line 59] – col. 12 [line 16], FIG. 1A is a block diagram illustrating portable multifunction device 100 with touch-sensitive display system 112; touch-sensitive display system 112 is sometimes called a “touch screen” for convenience; device 100 includes memory 102 (which optionally includes one or more computer readable storage mediums), one or more processing units (CPUs) 120; device 100 optionally includes one or more optical sensors 164; device 100 optionally includes one or more intensity sensors 165 for detecting intensity of contacts on device 100 (e.g., a ;
a motion sensor (Hauenstein Figs. 1-24; col. 16 [line 37], device 100 optionally also includes one or more accelerometers 167, gyroscopes 168, and/or magnetometers 169 (e.g., as part of an inertial measurement unit (IMU)) for obtaining information concerning the position (e.g., attitude) of the device; sensors 167, 168, and 169 are, optionally, coupled with an input controller 160 in I/O subsystem 106; col. 19 [line 64] – col. 20 [line 9], position module 131, in conjunction with accelerometers 167, gyroscopes 168, and/or magnetometers 169, optionally detects positional information concerning the device, such as the device's attitude (roll, pitch, and/or yaw) in a particular frame of reference; position module 130 includes software components for performing various operations related to detecting the position of the device and detecting changes to the position of the device; col. 17 [line 27], contact/motion module 130 optionally detects contact with touch-sensitive display system 112 (in conjunction with display controller 156); contact/motion module 130 includes software components for performing various operations related to determining if there is movement of the contact and tracking the movement across the touch-sensitive surface (e.g., detecting one or more finger-dragging events); contact/motion module 130 receives contact data from the touch-sensitive surface; determining movement of the point of contact, which is represented by a series of contact data, optionally includes determining speed (magnitude), velocity (magnitude and direction), and/or an acceleration (a change in magnitude and/or direction) of the point of contact);
a haptic feedback device operably coupled with the physical sensing surface (Hauenstein Figs. 1-24; col. 11 [line 59] – col. 12 [line 16], device 100 optionally includes one or more tactile output generators 163 for generating tactile outputs on device 100 (e.g., generating tactile outputs on a touch-sensitive surface such as touch-sensitive display system 112 of device 100 or touchpad 355 of device 300); these components optionally communicate over one ; 
and a multi-modal controller operably coupled with: the at least one type of input sensor so as to receive sensor data therefrom; the motion sensor so as to receive motion sensor data therefrom; the haptic feedback device so as to provide instructional haptic data to the haptic feedback device; a data interface that operably couples the multi-modal controller with an operating system of a device having the multi-modal touchpad; and a graphics user interface provided from the multi-modal controller to the display so as to display data from the multi-modal controller to the display (Hauenstein Figs. 1-24; col. 11 [line 59] – col. 12 [line 16], device 100 includes memory 102 (which optionally includes one or more computer readable storage mediums), memory controller 122, one or more processing units (CPUs) 120, peripherals interface 118, RF circuitry 108, audio circuitry 110, speaker 111, microphone 113, input/output (I/O) subsystem 106, other input or control devices 116, and external port 124; device 100 optionally includes one or more optical sensors 164; device 100 optionally includes one or more intensity sensors 165 for detecting intensity of contacts on device 100 (e.g., a touch-sensitive surface such as touch-sensitive display system 112 of device 100); device 100 optionally includes one or more tactile output generators 163 for generating tactile outputs on device 100 (e.g., generating tactile outputs on a touch-sensitive surface such as touch-sensitive display system 112 of device 100 or touchpad 355 of device 300); these components optionally communicate over one or more communication buses or signal lines 103; col. 13 [line 4], one or more processors 120 run or execute various software programs and/or sets of instructions stored in memory 102 to perform various functions for device 100 and to process data; col. 16 

Regarding claim 13, Hauenstein teaches all the limitations of claim 1, further comprising:
A device comprising: the multi-modal touchpad of claim 1; a housing having the multi-modal touchpad (Hauenstein Figs. 1-24; col. 11 [line 59] – col. 12 [line 16], FIG. 1A is a block diagram illustrating portable multifunction device 100 with touch-sensitive display system 112; touch-sensitive display system 112 is sometimes called a “touch screen” for convenience; device 100 includes memory 102 (which optionally includes one or more computer readable storage mediums), one or more processing units (CPUs) 120; device 100 optionally includes one or more optical sensors 164; device 100 optionally includes one or more intensity sensors 165 for detecting intensity of contacts on device 100 (e.g., a touch-sensitive surface such as touch-sensitive display system 112 of device 100); these components optionally communicate over one or more communication buses or signal lines 103; col. 12 [line 17], (e.g., housing) of the device; see Fig. 2-14, multi-modal touchpad devices with housing; see rejection of claim 1 above)

Regarding claim 14, Hauenstein teaches all the limitations of claim 13, further comprising:
A method of operating a device with a multi-modal touchpad, the method comprising: providing the device of claim 13 having the multi-modal touchpad (Hauenstein Figs. 1-24; col. 10 [line 11], FIGS. 15A-15C, FIGS. 16A-16E, FIGS. 17A-17C, FIGS. 18A-18G, FIGS. 19A-19E, ;
and inputting data by interacting with the multi-modal touchpad by proximity actions and/or touch actions such that the multi-modal controller receives input data from the proximity sensor and/or the force sensor and provides output data to the display and the haptic feedback device (Hauenstein Figs. 1-24; col. 11 [line 59] – col. 12 [line 16], touch-sensitive display system 112 is sometimes called a “touch screen” for convenience; device 100 includes memory 102 (which optionally includes one or more computer readable storage mediums), one or more processing units (CPUs) 120; device 100 optionally includes one or more intensity sensors 165 for detecting intensity of contacts on device 100 (e.g., a touch-sensitive surface such as touch-sensitive display system 112 of device 100); col. 54 [line 34], FIGS. 9A-9O illustrate user interactions by an input object to display transient visual effect (e.g., a precursor image 906 or visual hint of quick action menu 914, mini application object 912) and maintaining display of the transient visual effect (e.g., the transient user interface object(s)) by maintaining the input object within the hover proximity range above touch-screen 112; by making contact with the touch-sensitive surface and lifting off, an operation is activated (e.g., launching an application, or 
wherein the multi-model controller determines whether the device is in motion or stationary (Hauenstein Figs. 1-24; col. 16 [line 37], device 100 optionally also includes one or more accelerometers 167, gyroscopes 168, and/or magnetometers 169 (e.g., as part of an inertial measurement unit (IMU)) for obtaining information concerning the position (e.g., attitude) of the device; sensors 167, 168, and 169 are, optionally, coupled with an input controller 160 in I/O subsystem 106; information is displayed on the touch-screen display in a portrait view or a landscape view based on an analysis of data received from the one or more accelerometers; col. 19 [line 64] – col. 20 [line 9], position module 131, in conjunction with accelerometers 167, gyroscopes 168, and/or magnetometers 169, optionally detects positional information 

Regarding claim 2, Hauenstein teaches all the limitations of claim 1, further comprising:
the at least one type of input sensor comprising: a force sensor operably coupled with the physical sensing surface, wherein the multi-modal controller is operably coupled with the force sensor so as to receive force sensor data from the force sensor (Hauenstein Figs. 1-24; col. 11 [line 59] – col. 12 [line 16], device 100 includes memory 102 (which optionally includes one or more computer readable storage mediums), one or more processing units (CPUs) 120; device 100 optionally includes one or more intensity sensors 165 for detecting intensity of contacts on device 100 (e.g., a touch-sensitive surface such as touch-sensitive display system 112 of device 100); these components optionally communicate over one or more communication buses or signal lines 103; col. 13 [line 4], one or more processors 120 run or execute various software programs and/or sets of instructions stored in memory 102 to perform various functions for device 100 and to process data; col. 15 [line 54] – col. 16 [line 4], contact intensity sensor(s) 165 optionally include one or more piezoresistive strain gauges, capacitive force sensors, electric force sensors, piezoelectric force sensors, optical force sensors, capacitive touch-sensitive surfaces, or other intensity sensors (e.g., sensors used to measure 

Regarding claim 3, Hauenstein teaches all the limitations of claim 1, further comprising:
the at least one type of input sensor comprising: a proximity sensor operably coupled with the physical sensing surface, wherein the multi-modal controller is operably coupled with the proximity sensor so as to receive proximity sensor data from the proximity sensor (Hauenstein Figs. 1-24; col. 11 [line 59] – col. 12 [line 16], device 100 includes memory 102 (which optionally includes one or more computer readable storage mediums), one or more processing units (CPUs) 120; these components optionally communicate over one or more communication buses or signal lines 103; col. 13 [line 4], one or more processors 120 run or execute various software programs and/or sets of instructions stored in memory 102 to perform various functions for device 100 and to process data; col. 16 [line 5], device 100 optionally also includes one or more proximity sensors 166; FIG. 1A shows proximity sensor 166 coupled with peripherals interface 118; proximity sensor 166 is coupled with input controller 160 in I/O subsystem 106; col. 24 [line 25], FIG. 1B is a block diagram illustrating example components for event handling in accordance with some embodiments; memory 102 (in FIG. 1A) or 370 (FIG. 3) includes event sorter 170; col. 24 [line 51], event monitor 171 receives event information from peripherals interface 118; event information includes information about a sub-event (e.g., a user touch on touch-sensitive display system 112, as part of a multi-touch gesture); peripherals interface 118 transmits information it receives from I/O subsystem 106 or a sensor, such as proximity sensor 166; col. 16 [line 51] – col. 17 [line 2], the software components stored in 

Regarding claim 4, Hauenstein teaches all the limitations of claim 1, further comprising:
wherein the display is operable coupled with the multi-modal controller so as to receive display data from the multi- modal controller, wherein the display is a touch screen display, and the physical sensing surface is a surface of the display (Hauenstein Figs. 1-24; col. 11 [line 59] – col. 12 [line 16], touch-sensitive display system 112 is sometimes called a “touch screen” for convenience; device 100 includes memory 102 (which optionally includes one or more computer readable storage mediums), one or more processing units (CPUs) 120; device 100 optionally includes one or more intensity sensors 165 for detecting intensity of contacts on device 100 (e.g., a touch-sensitive surface such as touch-sensitive display system 112 of device 100); col. 17 [line 27], contact/motion module 130 optionally detects contact with touch-sensitive display system 112 (in conjunction with display controller 156); contact/motion module 130 includes software components for performing various operations related to determining if there is movement of the contact and tracking the movement across the touch-sensitive surface (e.g., detecting one or more finger-dragging events); col. 13 [line 4], one or more processors 120 run or execute various software programs and/or sets of instructions stored in memory 102 to perform various functions for device 100 and to process data; col. 16 [line 51] – col. 17 [line 2], the software components stored in memory 102 include operating system 126, graphics module (or set of instructions) 132, and applications (or sets of instructions) 136; memory 102 stores device/global internal state 157; active application state, indicating which applications, if any, are currently active; display state, indicating what applications, views or other information occupy various regions of touch-sensitive display system 112; col. 14 [line 26], touch-sensitive display system 112 provides an input interface and an output interface between the device and a user; display controller 156 receives and/or sends electrical signals from/to touch-sensitive 

Regarding claim 5, Hauenstein teaches all the limitations of claim 1, further comprising:
wherein the multi-modal controller receives data from the data interface such that the multi-modal controller receives data to display on the display, wherein the multi-modal controller is configured to provide a virtual sensor region on the display with respect to the data from the data interface (Hauenstein Figs. 1-24; col. 11 [line 59] – col. 12 [line 16], touch-sensitive display system 112 is sometimes called a “touch screen” for convenience; device 100 includes memory 102 (which optionally includes one or more computer readable storage mediums), one or more processing units (CPUs) 120; device 100 optionally includes one or more intensity sensors 165 for detecting intensity of contacts on device 100 (e.g., a touch-sensitive surface such as touch-sensitive display system 112 of device 100); col. 17 [line 27], contact/motion module 130 optionally detects contact with touch-sensitive display system 112 (in conjunction with display controller 156); contact/motion module 130 includes software components for performing various operations related to determining if there is movement of the contact and tracking the movement across the touch-sensitive surface (e.g., detecting one or more finger-dragging events); col. 13 [line 4], one or more processors 120 run or execute various software programs and/or sets of instructions stored in memory 102 to perform various functions for device 100 and 

Regarding claim 15, claim 15 contains substantially similar limitations to those found in claim 5.  Consequently, claim 15 is rejected for the same reasons.

Regarding claim 6, Hauenstein teaches all the limitations of claim 5, further comprising:
wherein the multi-modal controller is configured to define at least one of a force sensing region or proximity sensing zone on the display (Hauenstein Figs. 1-24; col. 11 [line 59] – col. 12 [line 16], touch-sensitive display system 112 is sometimes called a “touch screen” for convenience; device 100 includes memory 102 (which optionally includes one or more computer readable storage mediums), one or more processing units (CPUs) 120; device 100 optionally includes one or more intensity sensors 165 for detecting intensity of contacts on device 100 (e.g., a touch-sensitive surface such as touch-sensitive display system 112 of device 100); col. 54 [line 34], FIGS. 9A-9O illustrate user interactions by an input object to display transient visual effect (e.g., a precursor image 906 or visual hint of quick action menu 914, mini application object 912) and maintaining display of the transient visual effect (e.g., the transient user interface object(s)) by maintaining the input object within the hover proximity range above touch-screen 112; by making contact with the touch-sensitive surface and lifting off, an operation is activated (e.g., launching an application, or activating a menu option) by the input object; col. 54 [line 58], FIG. 9A shows a user interface (e.g., home screen user interface 902) that includes a number of objects (e.g., application launch icons); col. 54 [line 62] – col. 55 [line 19], FIG. 9B illustrates that, when an input object (e.g., finger 734) hovers above application icon 904, a 

Regarding claim 16, claim 16 contains substantially similar limitations to those found in claim 6.  Consequently, claim 16 is rejected for the same reasons.

Regarding claim 7, Hauenstein teaches all the limitations of claim 1, further comprising:
wherein the multi-modal controller receives sensor data from the at least one type of sensor and provides haptic feedback data to the haptic feedback device (Hauenstein Figs. 1-24; col. 11 [line 59] – col. 12 [line 16], device 100 includes memory 102 (which optionally includes one or more computer readable storage mediums), one or more processing units (CPUs) 120; device 100 optionally includes one or more optical sensors 164; device 100 optionally includes one or more intensity sensors 165 for detecting intensity of contacts on device 100 (e.g., a touch-sensitive surface such as touch-sensitive display system 112 of device 100); col. 11 [line 59] – col. 12 [line 16], device 100 optionally includes one or more tactile output generators 163 

Regarding claim 8, Hauenstein teaches all the limitations of claim 2, further comprising:
wherein the force sensor is at least one force sensor configured as: a discrete contact sensor; and/or a variable force sensor (Hauenstein Figs. 1-24; col. 11 [line 59] – col. 12 [line 16], device 100 optionally includes one or more intensity sensors 165 for detecting intensity of contacts on device 100 (e.g., a touch-sensitive surface such as touch-sensitive display system 112 of device 100); these components optionally communicate over one or more communication buses or signal lines 103; col. 17 [line 27], contact/motion module 130 includes software components for determining an intensity of the contact; col. 15 [line 54] – col. 16 [line 4], contact intensity sensor(s) 165 optionally include one or more piezoresistive strain gauges, capacitive force sensors, electric force sensors, piezoelectric force sensors, optical force 

Regarding claim 9, Hauenstein teaches all the limitations of claim 8, further comprising:
wherein the multi-modal controller is configured to: generate and display a force sensing virtual button; receive an input to the force sensing virtual button; and implement an operation based on the input to the force sensing virtual button (Hauenstein Figs. 1-24; col. 11 [line 59] – col. 12 [line 16], device 100 optionally includes one or more intensity sensors 165 for detecting intensity of contacts on device 100 (e.g., a touch-sensitive surface such as touch-sensitive display system 112 of device 100); col. 54 [line 58], FIG. 9A shows a user interface (e.g., home screen user interface 902) that includes a number of objects (e.g., application launch icons); col. 54 [line 62] – col. 55 [line 19], FIG. 9B illustrates that, when an input object (e.g., finger 734) hovers above application icon 904, a precursor image (e.g., preview platter 906) of a quick 

Regarding claim 21, claim 21 contains substantially similar limitations to those found in claim 9.  Consequently, claim 21 is rejected for the same reasons.

Regarding claim 10, Hauenstein teaches all the limitations of claim 3, further comprising:
wherein the multi-modal controller is configured to: generate and display a proximity sensing zone; receive an input above the proximity sensing zone; and implement an operation based on the input to the proximity sensing zone (Hauenstein Figs. 1-24; col. 54 [line 34], FIGS. 9A-9O illustrate user interactions by an input object to display transient visual effect (e.g., a precursor image 906 or visual hint of quick action menu 914, mini application object 912) and 

Regarding claim 22, claim 22 contains substantially similar limitations to those found in claim 10.  Consequently, claim 22 is rejected for the same reasons.

Regarding claim 11, Hauenstein teaches all the limitations of claim 1, further comprising:
wherein the multi-modal controller is configured to determine whether or not the multi-modal touchpad is in motion or stationary (Hauenstein Figs. 1-24; col. 16 [line 37], device 100 optionally also includes one or more accelerometers 167, gyroscopes 168, and/or magnetometers 169 (e.g., as part of an inertial measurement unit (IMU)) for obtaining information concerning the position (e.g., attitude) of the device; sensors 167, 168, and 169 are, 

Regarding claim 17, Hauenstein teaches all the limitations of claim 14, further comprising:
wherein the haptic feedback device provides a haptic feedback, wherein the multi-modal controller receives an input and generates haptic feedback data in response to the input (Hauenstein Figs. 1-24; col. 11 [line 59] – col. 12 [line 16], device 100 includes memory 102 (which optionally includes one or more computer readable storage mediums), one or more processing units (CPUs) 120; device 100 optionally includes one or more optical sensors 164; device 100 optionally includes one or more intensity sensors 165 for detecting intensity of contacts on device 100 (e.g., a touch-sensitive surface such as touch-sensitive display system 112 of device 100); col. 11 [line 59] – col. 12 [line 16], device 100 optionally includes one or 

Regarding claim 18, Hauenstein teaches all the limitations of claim 14, further comprising:
wherein the interacting with the multi-modal touchpad include touch actions that are discrete contact touches and/or variable force contact touches (Hauenstein Figs. 1-24; col. 11 [line 59] – col. 12 [line 16], device 100 optionally includes one or more intensity sensors 165 for detecting intensity of contacts on device 100 (e.g., a touch-sensitive surface such as touch-sensitive display system 112 of device 100); these components optionally communicate over one or more communication buses or signal lines 103; col. 17 [line 27], contact/motion module 130 optionally detects contact with touch-sensitive display system 112 (in conjunction with 

Regarding claim 19, Hauenstein teaches all the limitations of claim 18, further comprising:
comprising implementing a force sensing touch by touching a force sensing virtual button on the touchscreen display having the physical sensing surface (Hauenstein Figs. 1-24; 

Regarding claim 20, Hauenstein teaches all the limitations of claim 14, further comprising:
comprising implementing a proximity sensing interaction by bringing a finger or stylus within a predetermined distance over a proximity sensing zone of the physical sensing surface (Hauenstein Figs. 1-24; ccol. 54 [line 34], FIGS. 9A-9O illustrate user interactions by an input object to display transient visual effect (e.g., a precursor image 906 or visual hint of quick action 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 12 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Hauenstein in view of Alameh et al. (US 20130176264 A1, published 07/11/2013), hereinafter Alameh.

Regarding claim 23, Hauenstein teaches all the limitations of claim 14, further comprising:
determining whether or not the multi-modal touchpad is in motion or stationary (Hauenstein Figs. 1-24; col. 16 [line 37], device 100 optionally also includes one or more accelerometers 167, gyroscopes 168, and/or magnetometers 169 (e.g., as part of an inertial measurement unit (IMU)) for obtaining information concerning the position (e.g., attitude) of the device; sensors 167, 168, and 169 are, optionally, coupled with an input controller 160 in I/O subsystem 106; information is displayed on the touch-screen display in a portrait view or a landscape view based on an analysis of data received from the one or more accelerometers; col. 19 [line 64] – col. 20 [line 9], position module 131, in conjunction with accelerometers 167, gyroscopes 168, and/or magnetometers 169, optionally detects positional information concerning the device, such as the device's attitude (roll, pitch, and/or yaw) in a particular frame of reference; position module 130 includes software components for performing various operations related to detecting the position of the device and detecting changes to the position of the device; col. 26 [line 28], events include rotation of the device from one orientation to another (e.g., from a portrait orientation to a landscape orientation, or vice versa), and the event information includes corresponding information about the current orientation (also called device attitude) of the device; col. 16 [line 51] – col. 17 [line 2], the software components stored in 
However, Hauenstein fails to expressly disclose depending on a motion state or a stationary state: determining whether an input into the physical sensing surface is a true input, and if so, then implement an operation consistent with the true input; or determining whether an input into the physical sensing surface is a false input, and if so, then omitting an operation of the false input.  In the same field of endeavor, Alameh teaches:
depending on a motion state or a stationary state: determining whether an input into the physical sensing surface is a true input, and if so, then implement an operation consistent with the true input; or determining whether an input into the physical sensing surface is a false input, and if so, then omitting an operation of the false input (Alameh Figs. 1-6; [0009], an electronic device employs a system and/or method by which the device classifies actuation events experienced by a touch screen (or possibly other sensor) into two different types, namely, valid and invalid actuation events; both the valid and invalid actuation events are events that can occur (or can be triggered) as a result of different types of motions or forces (e.g., two or more different motions or forces) experienced by the device and thus experienced by the touch screen (and a motion or force/pressure sensor device associated therewith, such as a piezoelectric component; [0010], to classify different actuation events, the device can consider one or more of a variety of sensory data (e.g., accelerometer, gyro, and other embedded sensor data); the device can use device location, device position, device speed, device carry mode, manner of device handling to assist in determining whether a particular actuation event should be classified as valid or invalid; [0011], while holding a mobile device can also simultaneously make vigorous hand or arm movements for any of a variety of reasons (e.g., waving goodbye, jogging or walking with the mobile device in-hand, or opening a door knob) that are not intended to cause actuation of actuator(s) on the mobile device but could nevertheless inadvertently do 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have incorporated depending on a motion state or a stationary state: determining whether an input into the physical sensing surface is a true input, and if so, then implement an operation consistent with the true input; or determining whether an input into the physical sensing surface is a false input, and if so, then omitting an operation of the false input as suggested in Alameh into Hauenstein.  Doing so would be desirable because there occasionally events occur that cause inadvertent actuation or triggering of an electronic device actuator. For example, a mobile device can accidentally be dropped, and contact with a floor or other surface can inadvertently and unintentionally cause actuation of a power on/off button. 

Regarding claim 12, claim 12 contains substantially similar limitations to those found in claim 23.  Consequently, claim 12 is rejected for the same reasons.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Hajati (US 10671167 B2), see col. 1 [line 35] – col. 2 [line 62] and Figs. 1-16.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN T REPSHER III whose telephone number is (571)272-7487. The examiner can normally be reached Monday - Friday, 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Welch can be reached on (571) 272-7212. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/JOHN T REPSHER III/            Primary Examiner, Art Unit 2143